Citation Nr: 1743831	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  07-14 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to VA compensation for hypertension, including as pursuant to 38 U.S.C. § 1151 or as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the RO, which, in relevant part, denied entitlement to compensation under 38 U.S.C. § 1151 for type II diabetes mellitus, hypertension, and glaucoma. The Veteran filed a notice of disagreement (NOD) in February 2006. The RO issued a statement of the case (SOC) in March 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) also in March 2007.

In August 2010, the Board remanded the claims for additional development.

An August 2012 rating decision granted service connection for borderline glaucoma open angle and photophobia associated with mild head injury with headaches, and assigned a 10 percent rating effective October 24, 2011. The Veteran submitted a notice of disagreement (NOD) with the assigned rating in November 2012. In July 2016, the AOJ issued a rating decision and SOC which increased the rating to 30 percent, effective January 5, 2016, and denied higher ratings at any stage during the appeal. The Veteran did not thereafter file a substantive appeal. Thus, the matter of entitlement to a higher initial rating for service-connected borderline glaucoma open angle and photophobia is not for appellate consideration.

Additionally, a December 2016 rating decision granted service connection for type II diabetes mellitus, effective September 5, 2003. As the Veteran has not disagreed with the disability rating or effective date assigned, such issue is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In this case, it appears that substantial compliance with the Board's August 2010 remand instructions was not achieved.  Thus, a remand is warranted to ensure compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran seeks entitlement to VA compensation for hypertension. He contends that this disability is primarily the result of or has been chronically worsened by medication, Zyprexa (Olanzapine), which has been prescribed for him by VA. In addition, he contends that his hypertension is secondary to his type II diabetes mellitus. 

The evidence, such as records, from Community Support Services, Inc., dated in November 1995, and a VA outpatient record reflecting the Veteran's treatment in May 1996, shows that hypertension has been demonstrated since the mid-1990's. The evidence suggests that Zyprexa (Olanzapine) was initially prescribed by VA in July 2002 for the Veteran's non service-connected psychiatric disorder, and that he continued to take such medication through August 2003. In August 2003, the VA health care provider noted that the Veteran had Type II Diabetes possibly due to Zyprexa.

In its August 2010 Remand, the Board instructed the AOJ to attempt to obtain all outstanding treatment records and afford the Veteran VA examinations. Review of the record indicates that the AOJ obtained all available outstanding records and afforded the Veteran a VA examination in December 2016. However, the Board finds that the VA examination is inadequate. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this regard, the Board notes that, although the VA examiner rendered an opinion pertaining to the Veteran's claim for compensation pursuant to 38 U.S.C. § 1151, the VA examiner failed to opine as to whether his hypertension is proximately due to or has been aggravated by his diabetes.  Such an opinion is necessary for the Board's adjudication of the claim, especially given that the Veteran is now service-connected for type II diabetes mellitus.

Given that the grant of service connection on a secondary, causation, basis will render the issue of entitlement to compensation under 38 U.S.C.A. § 1151 moot, the Board will defer consideration of the latter claim until development on the former is complete.  Compare 38 C.F.R. § 3.310(a) ("disability which is proximately due to or the result of a service-connected disease or injury shall be service connected") with 38 U.S.C.A. § 1151 ("Compensation under this chapter . . . shall be awarded for a qualifying additional disability . . . in the same manner as if such additional disability . . . were service connected")

In light of the foregoing, the Board finds that a medical opinion should be obtained as to whether the Veteran's hypertension is caused or aggravated by his service connected diabetes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Obtain an opinion from an appropriate physician to determine the etiology of the Veteran's hypertension, to include as secondary to service-connected type II diabetes mellitus. If the physician determines an examination is necessary, one should be provided.

The claims file must be sent to the physician for review.

The physician should indicate whether it is as least as likely as not (50 percent probability or more) that the hypertension is either (a) caused or (b) aggravated by type II diabetes mellitus.

A complete rationale should accompany any opinion provided.

2. After undertaking any additional development deemed appropriate in addition to that requested above, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

